Exhibit 10.1

AMENDMENT TO CONSULTING AGREEMENT

This Amendment (the “Amendment”) to the Consulting Agreement by and between
Ikanos Communications, Inc. (the “Company”) and Texan Ventures (“Consultant”),
effective as of March 30, 2006 (the “Consulting Agreement”), is made effective
as of November 17, 2006, by and between the Company and Consultant.  Unless
otherwise defined herein, capitalized terms used in this Amendment shall have
the same meaning as in the Consulting Agreement.

WHEREAS, Consultant and the Company entered into the Consulting Agreement; and

WHEREAS, Consultant and the Company hereby desire to amend the Consulting
Agreement to provide for adjustments in the compensation to be paid pursuant to
the Consulting Agreement as a result of a change in the types of Services to be
provided to the Company and the additional amount of time Consultant will spend
providing such Services.

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this Amendment, the Company
and Consultant agree to amend the Consulting Agreement as follows:


1.             COMPENSATION.  SECTION 3.A. OF EXHIBIT A TO THE CONSULTING
AGREEMENT IS HEREBY REVISED TO PROVIDE THAT THE COMPANY WILL COMPENSATE
CONSULTANT AT THE RATE OF $18,000.00 PER MONTH RETROACTIVE TO OCTOBER 24, AS
LONG AS G. VENKATESH CONTINUES TO PROVIDE SERVICES ON BEHALF OF THE CONSULTANT
AND SERVES AS THE COMPANY’S EXECUTIVE CHAIRMAN OF THE BOARD OF DIRECTORS.

In addition, G. Venkatesh, in his person capacity, will be granted a stock
option to purchase 125,000 shares of the Company’s Common Stock at an exercise
price per share equal to the fair market value per share of such Common Stock on
the date of grant with the Vesting Commencement Date to being on October 24,
2006 (the “Option”).  1/9th of the shares subject to the Option shall vest on
the one (1) month anniversary of the Vesting Commencement Date, and 1/9th of the
shares subject to the options shall vest each month thereafter on the
anniversary of the Vesting Commencement Date thereafter, subject to the optionee
contiuning to be the Executive Chairman of the Board throughout each such date. 
The Option will have such other terms and conditions as the Company may
determine and will otherwise be subject to the terms, definitions and provisions
of the Company’s 2004 Equity Incentive Plan and the stock option agreement by
and between Mr. Venkatesh and the Company, both of which documents are
incorporated herein by reference.  Consultant hereby consents to the granting of
the Option directly to Mr. Venkatesh and agrees and acknowledges that the
Company nor any of its officers, managers, supervisors, agents, employees or
affiliates has any liability whatsoever to Consultant as a result of the Company
granting the Option to Mr. Venkatesh and is not entitled to any compensation,
payment or other rights other than as set forth in the Consulting Agreement, as
amended hereby.


2.             CONSULTING AGREEMENT.  TO THE EXTENT NOT EXPRESSLY AMENDED
HEREBY, THE CONSULTING AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


--------------------------------------------------------------------------------





3.             ENTIRE AGREEMENT.  THIS AMENDMENT, TAKEN TOGETHER WITH THE
CONSULTING AGREEMENT, REPRESENTS THE ENTIRE AGREEMENT OF THE PARTIES AND WILL
SUPERSEDE ANY AND ALL PREVIOUS CONTRACTS, ARRANGEMENTS OR UNDERSTANDINGS BETWEEN
THE PARTIES WITH RESPECT TO SUBJECT MATTER HEREIN.  THIS AMENDMENT MAY BE
AMENDED AT ANY TIME ONLY BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES HERETO.


4.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN COUNTERPARTS,
AND EACH COUNTERPART WILL HAVE THE SAME FORCE AND EFFECT AS AN ORIGINAL AND WILL
CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF EACH OF THE
UNDERSIGNED.  EXECUTION AND DELIVERY OF THIS AMENDMENT BY EXCHANGE OF FACSIMILE
COPIES BEARING THE FACSIMILE SIGNATURE OF A PARTY WILL CONSTITUTE A VALID AND
BINDING EXECUTION AND DELIVERY OF THE AMENDMENT BY SUCH PARTY.  SUCH FACSIMILE
COPIES WILL CONSTITUTE ENFORCEABLE ORIGINAL DOCUMENTS.


5.             HEADINGS.  ALL CAPTIONS AND SECTION HEADINGS USED IN THIS SECOND
AMENDMENT ARE FOR CONVENIENT REFERENCE ONLY AND DO NOT FORM A PART OF THIS
AMENDMENT.


6.             GOVERNING LAW.  THIS AMENDMENT WILL BE GOVERNED BY THE LAWS OF
THE STATE OF CALIFORNIA (WITH THE EXCEPTION OF ITS CONFLICT OF LAWS PROVISIONS).

IN WITNESS WHEREOF, this amendment has been entered into as of the date first
set forth above.

IKANOS COMMUNICATIONS, INC.

 

TEXAN VENTURES

 

 

 

 

 

By:

/s/ Daniel K. Atler

 

By:

/s/ G. Venkatesh

Name:

Daniel K. Atler

 

Name:

G. Venkatesh

Title:

Interim Chief Executive Officer

 

Title:

Managing Member

 

 

 

 

 

 

2


--------------------------------------------------------------------------------